           Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 1 of 17



 1   Sean M. Callagy (SBN 255230)
     sean.callagy@arnoldporter.com
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 3   San Francisco, CA 94111-4024
     Telephone: (415) 471-3100
 4   Facsimile: (415) 471-3400
 5
     Matthew M. Wolf
 6   (pro hac vice forthcoming)
     matthew.wolf@arnoldporter.com
 7   Ali R. Sharifahmadian
     (pro hac vice forthcoming)
 8   ali.sharifahmadian@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave., NW
     Washington, DC 20001-3743
10   Telephone: (202) 942-5000
     Facsimile: (202) 942-5555
11

12   James D. Herschlein
     (pro hac vice forthcoming)
13   james.herschlein@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
14   250 West 55th St.
     New York, NY 10019-9710
15   Telephone: (212) 836-8000
     Facsimile: (212) 836-8689
16
     Attorneys for Plaintiffs
17   SAMSUNG ELECTRONICS CO., LTD. and
     SAMSUNG SEMICONDUCTOR, INC.
18
                                UNITED STATES DISTRICT COURT
19
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
20

21    SAMSUNG ELECTRONICS CO., LTD.         )   Case No.
      and SAMSUNG SEMICONDUCTOR,            )
22    INC.                                  )
                                            )   COMPLAINT FOR DECLARATORY
23                Plaintiffs,               )   JUDGMENT OF NON-INFRINGEMENT
                                            )   AND ENFORCEMENT OF COVENANT
24          v.                              )   NOT TO SUE
                                            )
25    TRENCHANT BLADE                       )   DEMAND FOR JURY TRIAL
      TECHNOLOGIES, LLC and                 )
26    LONGHORN IP LLC,                      )
                                            )
27                Defendants.               )
                                            )
28                                          )


     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 2 of 17



 1          Plaintiffs, Samsung Electronics Co., Ltd. (“SEC”) and Samsung Semiconductor, Inc. (“SSI”)

 2   (collectively, “Samsung” or “Plaintiffs”), by their attorneys, Arnold & Porter Kaye Scholer LLP,

 3   file this Complaint against Defendants Trenchant Blade Technologies LLC (“Trenchant”) and

 4   Longhorn IP LLC (“Longhorn”) (collectively, “Defendants”). Each allegation in this Complaint

 5   either has evidentiary support based on public information available to Plaintiffs or disclosures from

 6   Defendants, or is likely to have evidentiary support after a reasonable opportunity for further

 7   investigation and discovery. Plaintiffs hereby allege as follows:

 8                                      NATURE OF THE ACTION

 9          1.      This action arises from Defendants’ efforts at enforcement of U.S. Patent Nos.

10   7,494,846, entitled “Design techniques for stacking identical memory dies” (the “’846 Patent”);

11   7,056,821, entitled “Method for manufacturing dual damascene structure with a trench formed first”

12   (the “’821 Patent”); and 6,720,619, entitled “Semiconductor-on-insulator chip incorporating

13   partially depleted, fully-depleted, and multiple-gate devices” (the “’619 Patent”) (collectively, the

14   “Patents-in-Suit”). Samsung asserts claims for declaratory judgment of non-infringement of the

15   Patents-in-Suit and declaratory judgment of unenforceability and lack of liability on the part of

16   Samsung for any alleged infringement of the Patents-in-Suit because Defendants previously

17   covenanted not to sue Samsung for alleged infringement of various forms of intellectual property,

18   including, without limitation, the Patents-In-Suit.

19                                             THE PARTIES
20          2.      Plaintiff SEC is a corporation organized and existing under the laws of the Republic

21   of Korea with a principal place of business at 129 Samsung-ro, Yeongtong-gu Suwon-si, Gyeonggi-

22   do, Korea.

23          3.      Plaintiff SSI is a California corporation and has a principal place of business at 3655

24   North First Street, San Jose, California 95134. SSI is a wholly owned subsidiary of Samsung

25   Electronics America, Inc (“SEA”). SEA is a wholly owned subsidiary of SEC.

26

27

28
                                                      -1-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 3 of 17



 1          4.        Samsung designs, develops, manufactures, and supplies leading consumer

 2   electronics, including semiconductor chips and products containing such chips, among other

 3   products.

 4          5.        Upon information and belief, defendant Trenchant is a limited liability company

 5   existing under the laws of the state of Texas having its principal place of business at 1700 Pacific

 6   Ave, Suite 4650, Dallas TX 75201. Upon information and belief, Trenchant is a non-practicing

 7   entity, which aims to license its patent portfolio to others.

 8          6.        Upon information and belief, defendant Longhorn is a limited liability company

 9   existing under the laws of the state of Texas having its principal place of business at 8105 Rasor

10   Boulevard, Suite 210, Plano, TX 75024. Upon information and belief, Longhorn is a non-practicing

11   entity, which aims to license its patent portfolio to others.

12                                     VENUE AND JURISDICTION

13          7.        This action arises under the patent laws of the United States, 35 U.S.C. § 1 et seq.,

14   and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. The amount in controversy in light

15   of Defendants’ allegations of infringement exceeds $75,000. Subject matter jurisdiction is thus

16   proper based at least upon 28 U.S.C. §§ 1331 and 1338(a), as well as under 28 U.S.C. § 1367.

17          8.        This Court has personal jurisdiction over Trenchant and Longhorn in the Northern

18   District of California (“District”). Upon information and belief, Defendants, directly or through

19   their agents and alter egos, have regularly conducted business activities in California, and this action
20   arises out of and relates to activities that Defendants have purposefully directed at California and

21   this District.    Among other things, Defendants purposefully directed allegations of patent

22   infringement to SSI, a resident of this District, by sending a patent assertion letter to SEC alleging

23   that SEC and various subsidiaries infringe one or more claims of the Patents-in-Suit. The Samsung

24   products and activities that Defendants accuse of infringing the Patents-in-Suit were developed

25   and/or performed by SEC and SSI, with portions of the development and sales activities taking place

26   in this District. Defendants made such allegations of patent infringement despite having previously

27   issued a covenant not to sue to Samsung with respect to certain future-acquired IP. The terms of

28
                                                        -2-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 4 of 17



 1   the covenant not to sue encompass the Patents-in-Suit and apply to and were intended to benefit

 2   SEC and SSI, as well as SEC’s other subsidiaries.

 3          9.      Upon information and belief, Longhorn’s associated entities, including Trenchant,

 4   Katana Silicon Technologies, LLC (“KST”), Lone Star Silicon Innovations LLC (“Lone Star”), and

 5   others, are alter egos of Longhorn. Upon information and belief, Longhorn dominates and controls

 6   the actions of its associated entities, such as Trenchant, and, specifically, directs and controls their

 7   patent enforcement activities. Mr. Khaled Fekih-Romdhane is the common representative of these

 8   associated entities, and he acts and negotiates on their collective behalf.

 9          10.     Upon information and belief, Defendants and their agents and alter egos have sent,

10   or caused to be sent, other patent assertion and/or licensing demand letters to other persons and/or

11   companies in this District. Upon information and belief, Defendants and their agents and alter egos

12   have charged infringement and threatened litigation against numerous companies residing and

13   conducting business in this District. In the patent assertion letter directed to SEC giving rise to this

14   matter, Defendants stated their intent to negotiate and enter into license agreements for the Patents-

15   in-Suit with companies either resident in this District or with operations and/or subsidiaries located

16   in this District, including Intel, Micron, SK hynix, GLOBALFOUNDRIES, UMC and SMIC.

17          11.     In addition, Defendants have entered into an agreement with Taiwan Semiconductor

18   Manufacturing Company, Ltd. and two of its California subsidiaries residing in this District

19   (collectively “TSMC”), whereby TSMC assigned the Patents-in-Suit to Trenchant. As a part of this
20   agreement, Longhorn announced an IP collaboration and service agreement with TSMC. Upon

21   information and belief, this assignment establishes an ongoing relationship between TSMC and

22   Defendants in this District. It was due to a prior lawsuit and ensuing relationship between Longhorn,

23   KST, and TSMC that the Patents-in-Suit were assigned to Trenchant.

24          12.     By and through its subsidiary, Lone Star, Longhorn has also filed multiple suits

25   within this District and has consented to transfer other lawsuits to this District. Lone Star acquired

26   the patents asserted in these actions from Advanced Micro Devices, Inc. (“AMD”), which has its

27   headquarters in Santa Clara, California, in this District.

28
                                                       -3-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 5 of 17



 1          13.     Upon information and belief, each of Longhorn’s associated entities are controlled by

 2   and subject to the decision-making authority of Mr. Fekih-Romdhane. Upon information and belief,

 3   Mr. Fekih-Romdhane treats the Longhorn associated entities as alter egos of Longhorn, and causes

 4   individual portfolios of patents to be assigned to separate limited liability companies for the purpose

 5   of attempting to avoid the jurisdiction of federal and state courts outside of Texas. Upon information

 6   and belief, when Longhorn acquires new intellectual property assets through its enforcement efforts,

 7   Mr. Fekih-Romdhane and Longhorn cause such assets to be assigned to newly created holding entities

 8   as a part of this scheme. For at least these reasons, and on the basis of the factual allegations set forth

 9   below, Defendants are subject to personal jurisdiction in this District.

10          14.     Because the Court can exercise personal jurisdiction over Defendants in this District,

11   venue is also proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1391(c).

12                                   INTRADISTRICT ASSIGNMENT

13          15.     This case is an Intellectual Property Action under Civil Local Rule 3-2(c) and,

14   pursuant to Civil Local Rule 3-5(b), shall be assigned on a district-wide basis.

15                                       FACTUAL ALLEGATIONS

16                                            PATENTS-IN-SUIT

17          16.     The ’846 Patent states on its cover that it was issued on February 24, 2009, and names

18   as inventors Chao-Shun Hsu of San-Shin, Taiwan; Louis Liu of Hsin-Chu Taiwan; Clinton Chao of

19   Hsin-Chu, Taiwan; and Mark Shane Peng of Hsin-Chu, Taiwan. The ’846 Patent also states that
20   the initial assignee of the ’846 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of

21   Hsin-Chu, Taiwan. A copy of the ’846 patent is attached hereto as Exhibit A.

22          17.     The ’821 Patent states on its cover that it was issued on June 6, 2006, and names as

23   inventors Chin-Tien Yang of Hsinchu, Taiwan; Juan-Jann Jou of Tainan Hsien, Taiwan; Yu-Hua

24   Lee of Hsinchu, Taiwan; and Chia-Hung Lai of Hsinchu, Taiwan. The ’821 Patent also states that

25   the initial assignee of the ’821 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of

26   Hsin-Chu, Taiwan. A copy of the ’821 patent is attached hereto as Exhibit B.

27

28
                                                        -4-
     COMPLAINT FOR DECLARATORY JUDGMENT
             Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 6 of 17



 1           18.     The ’619 Patent states on its cover that it was issued on April 13, 2004, and names

 2   as inventors Hao-Yu Chen, of Kaoshiung, Taiwan; Yee-Chia Yeo of Albany, CA; Fu-Liang Yang

 3   of Hsin-Chu, Taiwan; and Chenming Hu of Hsin-Chu, Taiwan. The ’619 Patent also states that the

 4   initial assignee of the ’619 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of

 5   HsinChu, Taiwan. A copy of the ’619 patent is attached hereto as Exhibit C.

 6                          LONGHORN AND ITS ASSOCIATED ENTITIES

 7           19.     Longhorn is incorporated under the laws of the state of Texas. Longhorn’s registered

 8   agent, president, and director is the same individual: Khaled Fekih-Romdhane. Other members of

 9   Longhorn include Christian Dubac and Tanit Ventures Inc. (“Tanit Ventures”). Tanit Ventures is

10   incorporated under the laws of the state Texas and its sole officer is Mr. Fekih-Romdhane.

11           20.     Upon information and belief, Mr. Fekih-Romdhane and Longhorn create entities for

12   the purpose of assigning intellectual property rights, widely licensing such rights, and bringing

13   infringement suits by and through its associated entities. Upon information and belief, Longhorn has

14   created its associated entities to allow its alter egos to assert infringement claims nationally or globally

15   while attempting to limit or insulate itself and its associated entities from being subject to personal

16   jurisdiction outside of Texas.

17           21.     Upon information and belief, Longhorn’s associated entities created, directed, and

18   controlled pursuant to this scheme include Defendant Trenchant, KST, and Lone Star, among others.

19           22.     KST is incorporated under the laws of the state of Texas. KST’s members include Mr.
20   Fekih-Romdhane. KST has previously filed an action for patent infringement against Samsung.

21           23.     Trenchant was incorporated under the laws of the state of Texas on January 8, 2020.

22   Upon information and belief, Trenchant’s sole member is Tanit Ventures. Trenchant is the current

23   assignee of the Patents-in-Suit.

24           24.     Lone Star is incorporated under laws of the state of Texas. Lone Star’s members

25   include Mr. Fekih-Romdhane.

26           25.     Upon information and belief, Longhorn’s associated entities, under the control of Mr.

27   Fekih-Romdhane, have accused several companies residing in this District of patent infringement.

28
                                                        -5-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 7 of 17



 1   Upon information and belief, in settling such claims, Longhorn’s associated entities required the

 2   assignment of patents to new patent holding subsidiaries controlled by Longhorn.               Longhorn

 3   announces and advertises the licensing, patent acquisition, and litigation activities of its associated

 4   entities in this District on Longhorn’s website, www.longhornip.com/news.

 5          26.     For example, Lone Star has previously filed actions for patent infringement in this

 6   District and consented to the transfer of other actions for patent infringement to this District.

 7          27.     In 2017, Lone Star filed a lawsuit in this District against STMicroelectronics, Inc.

 8   (“STM”) (Case No. 3:17-cv-07206), asserting three patents assigned to Lone Star by AMD.

 9          28.     In 2018, Lone Star filed a lawsuit in this District against Micron Technology, Inc.

10   (“Micron”) (Case No. 3:18-cv-01680), asserting four patents assigned to Lone Star by AMD.

11          29.     Lone Star has also consented to transfer of cases to this District from the Eastern

12   District of Texas on several occasions. See Lone Star Silicon Innovations LLC v. Renesas Electronics

13   Corporation et al., Case No. 3:17-cv-03981 (N.D. Cal.) (Dkt. No. 43); Lone Star Silicon Innovations

14   LLC v. Semiconductor Manufacturing International Corporation et al., Case No. 3:17-cv-03980

15   (N.D. Cal.) (Dkt. No. 33); Lone Star Silicon Innovations LLC v. United Microelectronics Corporation

16   et al., Case No. 3:17-cv-04033 (N.D. Cal.) (Dkt. No. 28); Lone Star Silicon Innovations LLC v.

17   Toshiba Corporation et al., Case No. 3:17-cv-04034 (N.D. Cal.) (Dkt. No. 153); Lone Star Silicon

18   Innovations LLC v. Nanya Technology Corporation et al., Case No. 3:17-cv-04032 (N.D. Cal.) (Dkt.

19   No. 28).
20          30.     Upon information and belief, Mr. Fekih-Romdhane operates on behalf of Longhorn’s

21   associated entities interchangeably and does not observe corporate formalities. For example, Mr.

22   Fekih-Romdhane uses Longhorn IP letterhead and his Longhorn IP email address when

23   communicating on behalf of Longhorn’s alter ego entities, including KST and Trenchant. Longhorn’s

24   associated entities do not appear to have separate websites, and are identified on Longhorn’s website,

25   longhornip.com, as mere “Portfolio” entities holding IP assets for the benefit of Longhorn.

26

27

28
                                                       -6-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 8 of 17



 1                  TRENCHANT’S ACQUISITION OF THE PATENTS-IN-SUIT

 2          31.     In December 2019, KST brought an action for patent infringement against TSMC,

 3   including two of its subsidiaries based in this District, in the Western District of Texas (“WDTX”)

 4   (Case No. 6:19-cv-00695).

 5          32.     Upon information and belief, KST settled the lawsuit with TSMC in March 2020.

 6   Upon information and belief, as a part of the settlement, Longhorn announced an IP collaboration and

 7   service agreement with TSMC and its two subsidiaries based in this District. Longhorn was not a

 8   party to the lawsuit, but, upon information and belief, had influence over and/or exercised control

 9   over reaching a settlement with TSMC on behalf of KST.

10          33.     In a press release, Longhorn touted the fact that “[t]he parties agree to collaborate on

11   current and future patent opportunities, including the [KST] patent portfolio and the dismissal of the

12   related action, and commercial transactions in a mutually beneficial framework.” Upon information

13   and belief, this agreement contemplates continued collaboration between Longhorn and TSMC.

14          34.     On March 24, 2020, TSMC assigned the Patents-in-Suit directly to Trenchant, despite

15   the fact that Trenchant was incorporated under the law of the state of Texas only two months earlier,

16   in January 2020, and was never a party to the lawsuit brought by KST against TSMC.

17          35.     Upon information and belief, Trenchant in turn granted back to TSMC a perpetual,

18   unconditional, irrevocable worldwide license to the patents. Upon information and belief, Mr. Fekih-

19   Romdhane exercised control over the settlement between KST and TSMC, allocating obligations and
20   benefits among Longhorn, KST, and Trenchant. Upon information and belief, Mr. Fekih-Romdhane,

21   acting on behalf of Longhorn, caused the TSMC patents to be assigned to Trenchant, not KST or

22   Longhorn, even though Trenchant was a newly formed limited liability corporation and had no

23   involvement in the litigation between TSMC and KST. Upon information and belief, Trenchant had

24   no other assets and no other bona fide interest in the dispute between KST and TSMC at the time the

25   TSMC patents were assigned to Trenchant. Upon information and belief, Longhorn, KST, and Mr.

26   Fekih-Romdhane caused this assignment to be made to Trenchant, in part, to circumvent the covenant

27   not to sue with Samsung.

28
                                                      -7-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 9 of 17



 1                                      COVENANT NOT TO SUE

 2           36.    In May 2019, KST filed an action for patent infringement against Samsung in WDTX

 3   (Case No. 6:19-cv-00344). Subsequently, KST and Samsung engaged in settlement negotiations.

 4   During the course of such negotiations, Mr. Fekih-Romdhane negotiated on behalf of KST and did

 5   so from his Longhorn email address.

 6           37.    On July 4, 2019, Mr. Fekih-Romdhane, signing on behalf of Longhorn and KST,

 7   executed a settlement agreement (the “Settlement Agreement”) with Samsung. Among other terms,

 8   the Settlement Agreement included a covenant not to sue granted by Longhorn to Samsung with

 9   respect to certain future-acquired IP. The terms of the covenant not to sue encompass the Patents-in-

10   Suit and apply to and were intended to benefit SEC and SSI, as well as SEC’s other subsidiaries.

11                      DISPUTE BETWEEN SAMSUNG AND DEFENDANTS

12          38.     On April 9, 2020, Mr. Fekih-Romdhane, purportedly speaking on behalf of Trenchant,

13   sent a letter (“Notice Letter”) to SEC alleging infringement of the Trenchant patent portfolio.

14   However, the Notice Letter was sent on Longhorn letterhead.

15          39.     The Notice Letter defines Samsung to include its “subsidiaries/affiliates” and

16   specifically accuses Samsung of importing into the United States, and selling and offering to sell in

17   the United States certain accused semiconductor products and semiconductor products made

18   according to certain accused process nodes.

19          40.     The Notice Letter further discusses Longhorn’s intent to license the patent portfolio to
20   other companies either resident in this District or with operations and/or subsidiaries located in this

21   District, including Intel, Micron, SK hynix, GLOBALFOUNDRIES, UMC and SMIC.

22          41.     Subsequently, individuals at SEC and SSI engaged with Mr. Fekih-Romdhane

23   concerning the allegations in the Notice Letter. Among other things, Samsung raised the covenant

24   not to sue in the Samsung-KST Settlement Agreement, and requested that Longhorn and Trenchant

25   withdraw the claims as barred by this covenant.

26          42.     On July 1, 2020, Mr. Fekih-Romdhane asserted that Trenchant was not bound by the

27   covenant not to sue, purportedly because Trenchant is not a subsidiary of Longhorn, but rather,

28
                                                       -8-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 10 of 17



 1   because “Trenchant has a service agreement with [Longhorn].” Upon information and belief, the

 2   “service agreement” alluded to by Mr. Fekih-Romdhane was crafted to allow Longhorn to control the

 3   IP assigned to Trenchant by TSMC, and assert claims of infringement on behalf of Longhorn, while

 4   circumventing the covenant not to sue granted to Samsung.

 5           43.     Subsequently, individuals at SEC and SSI continued to discuss with Mr. Fekih-

 6   Romdhane potential resolutions of the claims in the Notice Letter. These discussions took place via

 7   video conference in light of presently prevailing travel restrictions. Several SSI representatives

 8   participated in such discussions from within this District. Among other steps, Mr. Fekih-Romdhane

 9   transmitted claim charts regarding the Trenchant patent portfolio. Despite several conversations

10   involving, among others, Mr. Fekih-Romdhane, SSI representatives in this District, and SEC

11   representatives, the parties did not reach agreement and concluded their discussions without a

12   resolution to the allegations raised in the Notice Letter.

13                                      FIRST CLAIM FOR RELIEF

14       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO.

15                                                  7,494,846

16           44.     Plaintiffs incorporate by reference the allegations of paragraphs 1-43 as though fully

17   set forth therein.

18           45.     As a result of the acts described herein, there exists an actual and justiciable

19   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment that
20   Samsung has not infringed and does not infringe any claim of the ’846 Patent.

21           46.     Defendants have asserted and continue to assert that allegedly infringing Samsung

22   products are imported into and sold and offered for sale in the United States and that Samsung induces

23   others to perform infringing acts in the United States. In particular, Defendants alleged that “all

24   integrated circuit devices made using the Samsung M393A8G40D40-CRB with TSVs manufacturing

25   process, and Samsung HBM2 GDDR5 DRAM manufacturing process, for example, Samsung

26   M393A8G40D40-CRB DIMM” (collectively, “’846 Patent Accused Products”) infringe at least

27   claims 1, 2, 3, 4 (or 7), 5 (or 6), 8, 9, 11, 12, 13, 14, and 15 (or 16) of the ’846 Patent.

28
                                                        -9-
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 11 of 17



 1          47.     The ’846 Patent purports to describe “design techniques for stacking identical memory

 2   dies.” ’846 Patent at Title. Specifically, the purported invention “provides [the] ability for stacking

 3   identical dies without the need of redistribution lines and/or interposers,” id. at 3:29-31, by using “a

 4   programmable identification (ID) circuit (denoted as ID), which comprises at least one, and likely

 5   more, programmable elements,” id. at 4:22-24. Such programmable elements are described in the

 6   specification of the ’846 Patent as “fuses … [or] other nonvolatile devices, such as flash memories,

 7   providing they can be programmed after fabrication of the dies.” Id. at 4:27-32.

 8          48.     In particular, independent claims 1 and 12 of the ’846 Patent recite a “method of

 9   forming a semiconductor structure” (claim 1) or “forming and operating a semiconductor structure”

10   (claim 12) that include, among other steps, “programming the identification circuit.”

11          49.     Claims 2 through 11 of the ’846 Patent depend (directly or indirectly) from claim 1,

12   and claims 13 through 16 of the ’846 Patent depend (directly or indirectly) from claim 12.

13          50.     Samsung has not infringed and does not infringe any claim of the ’846 Patent directly

14   or indirectly, literally or under the doctrine of equivalents, through the importation, manufacture, use,

15   sale, and/or offer for sale of the ’846 Patent Accused Products. Samsung does not indirectly infringe

16   any claim of the ’846 Patent at least because there is no direct infringement.

17          51.     The methods of forming and operating the ’846 Patent Accused Products do not meet

18   all limitations of independent claims 1 and 12 of the ’846 Patent. For example, when making and/or

19   operating the ’846 Patent Accused Products Samsung does not “program[] the identification circuit.”
20   Accordingly, Samsung does not infringe claims 1 and 12 of the ’846 Patent.

21          52.     Likewise, Samsung does not infringe any dependent claims of the ’846 Patent for at

22   least the same reasons.

23          53.     Accordingly, Samsung is entitled to a judgment declaring that it has not infringed and

24   is not infringing any claim of the ’846 Patent.

25

26

27

28
                                                       - 10 -
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 12 of 17



 1                                    SECOND CLAIM FOR RELIEF

 2       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO.

 3                                                7,056,821

 4           54.     Plaintiffs incorporate by reference the allegations of paragraphs 1-53 as though fully

 5   set forth therein.

 6           55.     As a result of the acts described herein, there exists an actual and justiciable

 7   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment that

 8   Samsung has not infringed and does not infringe any claim of the ’821 Patent.

 9           56.     Defendants have asserted and continue to assert that allegedly infringing Samsung

10   products are imported into and sold and offered for sale in the United States and that Samsung induces

11   others to perform infringing acts in the United States. In particular, Defendants alleged that “all

12   integrated circuit devices made using the 28 nm node and advanced process nodes as shown, for

13   example, Samsung’s Exynos 9810 Application Processor 10 LPP FinFET Process ACMOS”

14   (collectively, “’821 Patent Accused Products”) infringe at least claims 1, 2, 3, 4, 5, 6, 9, 10, 11,12,

15   13, and 14 of the ’821 Patent.

16           57.     The ’821 Patent purports to describe the formation of metal interconnects and vias in

17   integrated circuits. ’821 Patent at 1:7-26. Specifically, the ’821 Patent purports to describe a method

18   of manufacturing a “dual damascene structure” in which a trench is formed first. Id. The ’821 Patent

19   states that the purported invention “reduces the Q-time when copper is exposed to the air;” “eliminates
20   one step of baking;” and         allegedly solves “problems of micro trenches and fences” and

21   “neutralization of the photoresist layer with the NH-group components.” Id. at 3:10-19.

22           58.     Independent claim 1 recites a dual damascene process that includes, among other steps,

23   “forming a trench by etching though the second etching stop layer and stopping in the dielectric layer

24   at a predetermined depth;” “filling with a sacrificial layer into the trench;” and “planarizing the

25   sacrificial layer.”

26           59.     Every other claim of the ’821 Patent depends from independent claim 1.

27

28
                                                     - 11 -
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 13 of 17



 1           60.     Samsung has not infringed and does not infringe any claim of the ’821 Patent directly

 2   or indirectly, literally or under the doctrine of equivalents, through the importation, manufacture, use,

 3   sale, and/or offer for sale of the ’821 Patent Accused Products. Samsung does not indirectly infringe

 4   any claim of the ’821 Patent at least because there is no direct infringement.

 5           61.     The processes for manufacturing the ’821 Patent Accused Products do not meet all

 6   limitations of claim 1 of the ’821 Patent. For example, when making the ’821 Patent Accused

 7   Products Samsung does not “form[] a trench by etching though the second etching stop layer and

 8   stopping in the dielectric layer at a predetermined depth” and/or “planariz[e] the sacrificial layer.”

 9   Accordingly, Samsung does not infringe claim 1 of the ’821 Patent.

10           62.     Likewise, Samsung does not infringe any dependent claims of the ’821 Patent for at

11   least the same reasons.

12           63.     Accordingly, Samsung is entitled to a judgment declaring that it has not infringed and

13   is not infringing any claims of the ’821 Patent.

14                                     THIRD CLAIM FOR RELIEF

15          DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT

16                                              NO. 6,720,619

17           64.     Plaintiffs incorporate by reference the allegations of paragraphs 1-63 as though fully

18   set forth therein.

19           65.     As a result of the acts described herein, there exists an actual and justiciable
20   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment that

21   Samsung has not infringed and does not infringe any claim of the ’619 Patent.

22           66.     Defendants have asserted and continue to assert that allegedly infringing Samsung

23   products are imported into and sold and offered for sale in the United States and that Samsung induces

24   others to perform infringing acts in the United States. In particular, Defendants alleged that “all

25   integrated circuit devices made using the 7 nm node, 10 nm node and 14 nm node FinFET transistors

26   process, as shown, for example, in Samsung’s Exynos 9810 Application Processor 10 LPP FinFET

27

28
                                                        - 12 -
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 14 of 17



 1   Process ACMOS” (collectively, “’619 Patent Accused Products”) infringe at least claims 1, 3, 4, 5,

 2   6, 7, 10, 13, 14, and 15 of the ’619 Patent.

 3          67.     The ’619 Patent purports to describe a “new semiconductor-on-insulator chip and

 4   method of manufacture.” ’619 Patent at 3:25-26. In particular, the ’619 Patent describes a multiple

 5   gate device with a “fin-like” active region. Id. at 4:40-45. One feature of the purported invention is

 6   “corner rounding at the isolation edge of the active region.” Id. at 5:6-8. The “corner rounding”

 7   purportedly avoids “double-hump IGS-VGS characteristics.” Id.

 8          68.     Independent claim 1 of the ’619 Patent requires “an active region . . . wherein the

 9   exposed top portion of the active region has its top corners rounded.”

10          69.     Every other dependent claim of the ’619 Patent depends, directly or indirectly, from

11   claim 1.

12          70.     Samsung has not infringed and does not infringe claim of the ’619 Patent directly or

13   indirectly, literally or under the doctrine of equivalents, through the importation, manufacture, use,

14   sale, and/or offer for sale of the ’619 Patent Accused Products. Samsung does not indirectly infringe

15   any claim of the ’619 Patent at least because there is no direct infringement.

16          71.     The ’619 Patent Accused Products do not meet all limitations of claim 1 of the ’619

17   Patent. For example, the ’619 Patent Accused Products do not include an active region that has its

18   “top corners rounded” as would have been understood by a person of ordinary skill in the art at the

19   time of the invention, in light of the teachings of the specification and the other intrinsic record.
20          72.     Likewise, Samsung does not infringe any dependent claims of the ’619 Patent for at

21   least the same reasons.

22          73.     Accordingly, Samsung is entitled to a judgment declaring that it has not infringed and

23   is not infringing any claims of the ’619 Patent.

24

25

26

27

28
                                                        - 13 -
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 15 of 17



 1                                    FOURTH CLAIM FOR RELIEF

 2    SAMSUNG IS NOT LIABLE TO DEFENDANTS FOR ALLEGED INFRINGEMENT OF

 3            THE PATENTS-IN-SUIT BECAUSE OF THE COVENANT NOT TO SUE

 4           74.     Plaintiffs incorporate by reference the allegations in paragraphs 1-73 as though fully

 5   set forth herein.

 6           75.     As a result of the acts described herein, and in light of the Notice Letter and

 7   subsequent discussions between the parties concerning the covenant not to sue, an actual

 8   controversy of a justiciable nature presently exists between Samsung and Defendants concerning

 9   the proper construction of the covenant not to sue in the Settlement Agreement, and the rights and

10   obligations of the parties thereto, with respect to the enforceability of the Patents-In-Suit against

11   Samsung.

12           76.     Pursuant to the terms of the Settlement Agreement, Defendants cannot enforce the

13   Patents-In-Suit against Samsung, and Samsung cannot be held liable to Defendants for monetary

14   damages or non-monetary relief, because the covenant not to sue binds Defendants and includes the

15   Patents-In-Suit.

16           77.     Samsung has complied with all terms and conditions under the Settlement

17   Agreement, and thus is entitled to the benefit of the covenant not to sue.

18           78.     Samsung therefore seeks a declaratory judgment in favor of Samsung and against

19   Defendants declaring that the covenant not to sue is binding as to Defendants and their alter egos,
20   that as a result of the covenant not to sue the Patents-In-Suit cannot be enforced against Samsung,

21   and further that Samsung cannot be held liable for any alleged infringement of the Patents-In-Suit.

22                                         PRAYER FOR RELIEF

23   WHEREFORE, Samsung prays for the following relief:

24           A.      The Court enter a declaratory judgment in favor of Samsung and against Defendants

25   declaring that (i) Samsung is not infringing and has not infringed, directly or indirectly, literally or

26   under the doctrine of equivalents, willfully or otherwise, any claim of each of the Patents-in-Suit,

27   and (ii) the covenant not to sue is binding as to Defendants and their alter egos, that as a result of

28
                                                      - 14 -
     COMPLAINT FOR DECLARATORY JUDGMENT
            Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 16 of 17



 1   the covenant not to sue the Patents-In-Suit cannot be enforced against Samsung, and further that

 2   Samsung cannot be held liable for any alleged infringement of the Patents-In-Suit;

 3             B.     Preliminarily and permanently enjoining Defendants, their officers, agents, servants,

 4   employees, attorneys, alter egos, and those persons in active concert or participation with

 5   Defendants who receive actual notice by personal service or otherwise, from asserting or threatening

 6   to assert against Samsung or its customers, potential customers, or users of Samsung products, any

 7   charge of infringement of any claims of the Patents-in-Suit;

 8             C.     Awarding to Samsung its costs and attorneys’ fees; and

 9             D.     Granting to Samsung such other and further relief as this Court may deem just and

10   proper.

11                                      DEMAND FOR JURY TRIAL

12             Pursuant to Federal Rule of Civil Procedure 38 and Civil Local Rule 3-6, Plaintiffs hereby

13   demand a jury trial on all issues so triable.

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      - 15 -
     COMPLAINT FOR DECLARATORY JUDGMENT
          Case 3:20-cv-08205-VC Document 1 Filed 11/20/20 Page 17 of 17



 1   Dated: November 20, 2020
 2

 3                                        By: /s/ Sean M. Callagy
                                             Sean M. Callagy
 4
                                             Sean M. Callagy (SBN 255230)
 5                                           sean.callagy@arnoldporter.com
 6                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                             Three Embarcadero Center, 10th Floor
 7                                           San Francisco, CA 94111-4024
                                             Telephone: (415) 471-3100
 8                                           Facsimile: (415) 471-3400
 9
                                             Matthew M. Wolf
10                                           (pro hac vice forthcoming)
                                             matthew.wolf@arnoldporter.com
11                                           Ali R. Sharifahmadian
                                             (pro hac vice forthcoming)
12                                           ali.sharifahmadian@arnoldporter.com
                                             ARNOLD & PORTER KAYE SCHOLER LLP
13
                                             601 Massachusetts Ave., NW
14                                           Washington, DC 20001-3743
                                             Telephone: (202) 942-5000
15                                           Facsimile: (202) 942-5555
16                                           James D. Herschlein
                                             (pro hac vice forthcoming)
17
                                             james.herschlein@arnoldporter.com
18                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                             250 West 55th St.
19                                           New York, NY 10019-9710
                                             Telephone: (212) 836-8000
20                                           Facsimile: (212) 836-8689
21
                                             Attorneys for Plaintiffs
22                                           SAMSUNG ELECTRONICS CO., LTD. and
                                             SAMSUNG SEMICONDUCTOR, INC.
23

24

25

26

27

28
                                             - 16 -
     COMPLAINT FOR DECLARATORY JUDGMENT
